the

 

 

April 9, 2019

VIA ECF and FedEX

Oftice of the Clerl<

Attn: Angela ]). Caesar

United States District Court for the District of Columbia
333 Constitution Avenue, N. W.

Washington, D.C. 20001

Re.' Diane Pennington, et al. v. Islamic Republic of Imn
Case Number: 1 :1 9-€1)-00 796'JEB

Dear Ms. Caesar:

We Write in connection With the above captioned case to request that you take all
necessary steps, pursuant to 28 U.S.C. § 1608(a)(3), to effect service in this matter on the
Defendant, Islamic Republic of lran.

In accordance With 28 U.S.C. § 1608(a)(3), l have enclosed: l) two copies of the
Complaint With two translations into Farsi; 2) two copies of the summons"With two translations
into Farsi; 3) two copies of the Notice of Suit With two translations into Farsi; and 4) two copies
of the Foreign Sovereign Irnrnunities Act With two translations into Farsi.

Please take the necessary steps to dispatch these materials to effect service on Defendant,
Islamic Republic of lran, pursuant to 28 U.S.C. § 1608(a)(3j,’by using the enclosed DHL
package and Waybill.

The below address should be used to dispatch the above documents to the Minister of
Foreign Affairs at the Ministry of Foreign Aft`airs of lran:

Dr. Mohammad Javad Zarif
Minister of Foreign Affairs
Ministry of Foreign Affairs
lmarn Khomeini Avenue

Tehran, Iran
P.G. Box 1136914811

 

 

 

Case 1:19-cv-OO796-.]EB Document5 Filed 04/09/19 Page 201°2

If you have any questions or require additional information for this process, please
contact my paralegal, Tiffany Kelly, at (314) 328-2223.

Very truly yours,

hn J. Driscoll
The Driscoll Firm, P,C.
JJD/tlk
Enc.

